VICKERY, J.
1. 708. LEASES — 313. Corporations.
Lease executed by corporation, by its managing officer, held not defectively executed because of fact that it was so executed.
2. 480. EVIDENCE — 703. Landlord & Tenant.
In lessor’s suit to recover rent after term because of lessee’s failure to give notice that she was going to vacate, trial court, after permitting statement of defense to be filed, erroneously excluded lease on which action was based.
3. 480. EVIDENCE.
In suit to recover rent after lessee’s failure to give notice to vacate, admissions of defendant in first trial of case relative to execution of lease and failure to give notice to vacate, held erroneously excluded in subsequent trial after reversal.
4. 396. DIRECTED VERDICT.
In lessor’s suit to recover rent after failure of lessee to give notice of intention to vacate, direction of verdict for defendant held erroneous under evidence and admissions in record.
(Sullivan, J., concurs.)
For reference to full opinion, see Omnibus Index, last page, this issue.